In an action to recover damages for breach of contract, the defendant Peter Battaglino appeals from so much of an order of the Supreme Court, Suffolk County (Pitts, J.), dated July 20, 2005, as, upon reargument, adhered to a prior determination in an order dated March 17, 2005 granting the plaintiffs motion for summary judgment against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the contention of the defendant Peter Battaglino, the plaintiff made a prima facie showing of its entitlement to judgment as a matter of law by submitting proof of an underlying credit agreement, a personal guaranty bearing Battaglino’s signature, and the defendants’ failure to make payment in accordance with the terms of the credit agreement and guaranty (see JPMorgan Chase Bank v Gamut-Mitchell, Inc., 27 AD3d 622, 622-623 [2006]; Fleet Natl. Bank v Marrazzo, 23 AD3d 337, 338 [2005]; Royal Commercial Corp. v Kotrulya, 304 AD2d 742, 743 [2003]; Constructamax, Inc. v CBA Assoc., 294 AD2d 460 [2002]). In response, Battaglino’s eonclusory denials that, although he signed the credit agreement, he did not sign a personal guaranty or intend to personally guarantee the obligations of the defendant Graphic Forms Associates, Inc., were *677insufficient to raise a triable issue of fact in opposition to the motion (see JPMorgan Chase Bank v Gamut-Mitchell, Inc., supra at 623; Peyton v State of Newburgh, Inc., 14 AD3d 51, 54 [2004]; Federal Deposit Ins. Corp. v 7 A.M. to 11 P.M. Delicatessen, 251 AD2d 620 [1998]; Vamattam v Thomas, 205 AD2d 615 [1994]). Accordingly, upon reargument, the Supreme Court properly adhered to its prior determination granting the plaintiffs motion for summary judgment against Battaglino.
Battaglino’s remaining contentions are without merit. Crane, J.E, Ritter, Lunn and Covello, JJ., concur.